EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the NASDAQ Global Select Market.The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 1/9/20121 Sell 1/10/20122 Sell 1/11/20123 Sell 1/12/20124 Sell 1/13/20125 Sell 1/23/20126 Sell 1/24/20127 Sell 1/25/20128 Sell 1/26/20129 Sell 1/27/201210 Sell 1/30/201211 Sell 1/31/2012 Sell 2/1/201212 Sell 2/2/201213 Sell 2/3/201214 Sell 2/6/201215 Sell 1 This transaction was executed in multiple trades at prices ranging from $12.50 – 12.60. 2 This transaction was executed in multiple trades at prices ranging from $12.40 – 12.80. 3 This transaction was executed in multiple trades at prices ranging from $12.23 – 12.25. 4 This transaction was executed in multiple trades at prices ranging from $12.03 – 12.10. 5 This transaction was executed in multiple trades at prices ranging from $12.00 – 12.02. 6 This transaction was executed in multiple trades at prices ranging from $13.59 – 13.70. 7 This transaction was executed in multiple trades at prices ranging from $13.538 – 13.69. 8 This transaction was executed in multiple trades at prices ranging from $13.70 – 14.03. 9 This transaction was executed in multiple trades at prices ranging from $13.90 – 13.95. 10 This transaction was executed in multiple trades at prices ranging from $13.88 – 14.05. 11 This transaction was executed in multiple trades at prices ranging from $14.00 – 14.15. 12 This transaction was executed in multiple trades at prices ranging from $14.15 – 14.25. 13 This transaction was executed in multiple trades at prices ranging from $14.50 – 14.59. 14 This transaction was executed in multiple trades at prices ranging from $14.84 – 15.00. 15 This transaction was executed in multiple trades at prices ranging from $14.94 – 15.07. 2/7/201216 Sell 2/8/201217 Sell 2/9/201218 Sell 2/10/201219 Sell 2/13/201220 Sell 2/14/201221 Sell 2/24/201222 Buy 2/27/201223 Buy 2/28/201224 Buy 2/29/201225 Buy 3/1/201226 Buy 3/2/201227 Buy 3/5/201228 Buy 3/6/201229 Buy 3/7/201230 Buy 3/8/201231 Buy 16 This transaction was executed in multiple trades at prices ranging from $15.15 – 15.26. 17 This transaction was executed in multiple trades at prices ranging from $15.08 – 15.35. 18 This transaction was executed in multiple trades at prices ranging from $15.25 – 15.30. 19 This transaction was executed in multiple trades at prices ranging from $15.00 – 15.05. 20 This transaction was executed in multiple trades at prices ranging from $14.68 – 15.00. 21 This transaction was executed in multiple trades at prices ranging from $13.46 – 14.00. 22 This transaction was executed in multiple trades at prices ranging from $10.59 – 10.68. 23 This transaction was executed in multiple trades at prices ranging from $10.35 – 10.48. 24 This transaction was executed in multiple trades at prices ranging from $10.32 – 10.40. 25 This transaction was executed in multiple trades at prices ranging from $9.99 – 10.45. 26 This transaction was executed in multiple trades at prices ranging from $9.70 – 10.10. 27 This transaction was executed in multiple trades at prices ranging from $10.11 – 10.45. 28 This transaction was executed in multiple trades at prices ranging from $10.18 – 10.40. 29 This transaction was executed in multiple trades at prices ranging from $9.86 – 10.00. 30 This transaction was executed in multiple trades at prices ranging from $10.24 – 10.36. 31 This transaction was executed in multiple trades at prices ranging from $10.16 – 10.58.
